UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ANDREA LaPIETRA, Individually and
as Power of Attorney, and DEASHON TARVER,

                                  Plaintiffs,
      v.                                                            9:19-CV-1527
                                                                    (TJM/TWD)

CITY OF ALBANY POLICE DEPARTMENT, et al.,

                                  Defendants.


APPEARANCES:

ANDREA LaPIETRA
Plaintiff, Pro se
1030 Washington Ave.
#2
Albany, NY 12203

DEASHON TARVER
18-A-1582
Plaintiff, Pro se
Mid-State Correctional Facility
P.O. Box 2500
Marcy, NY 13403

THOMAS J. McAVOY
Senior United States District Judge

                                            ORDER

      This action was commenced by two pro se plaintiffs, Deashon Tarver ("Tarver") and

Andrea LaPietra ("LaPietra"), individually and "as Power of Attorney" for Tarver, pursuant to

42 U.S.C. § 1983 ("Section 1983"). Dkt. No. 1 ("Compl."). With the Complaint, LaPietra

submitted an application to proceed in forma pauperis ("IFP"). Dkt. No. 2 ("IFP Application").



                                                1
Tarver did not comply with the statutory filing fee requirements, did not submit an IFP

Application, and did not sign the Complaint.

       In a Decision and Order filed on January 15, 2020 (the "January Order"), the Court

granted LaPietra's motion to proceed IFP and dismissed, without prejudice, any claims that

LaPietra asserted on behalf of Tarver. See Dkt. No. 4 at 4-5. In the January Order, the

Court also directed Tarver to (1) either (a) pay the Court's filing fee of four hundred dollars

($400.00) in full or (b) submit a completed, signed, and certified IFP Application, and (2)

execute a copy of the Complaint, with his own original signature. See id. Tarver was

advised that if he failed to comply with the January Order, the action would be dismissed,

without prejudice, without further Order of the Court.

       In compliance with the January Order, Tarver executed the Complaint and filed a

second IFP Application. Dkt. Nos. 7 and 8. On January 31, 2020, LaPietra filed a motion for

the appointment of counsel. Dkt. No. 6.

       In a Decision and Order filed on February 26, 2020 (the "February Order"), the Court

denied Tarver's second IFP Application as incomplete. See Dkt. No. 11. In light of Tarver's

pro se status, the Court afforded Tarver a final opportunity to comply with the filing fee

requirements for this action. See id. The Court held LaPietra's motion for counsel in

abeyance pending a review of the Complaint pursuant to 28 U.S.C. §§ 1915(A) or 1915(e)(b)

and Tarver's response to the February Order. See id.

       On March 23, 2020, Tarver filed a third IFP Application. Dkt. No. 12. Upon review,

the Court finds that the IFP Application was completed, signed by Tarver, and certified by an

authorized officer of Mid-State Correctional Facility. See id. However, Tarver has not



                                                2
provided the Court with the authorization form issued by the Clerk's Office pursuant to the

Local Rules of Practice of this District. Therefore, the Court hereby orders Tarver to submit

either the full filing fee or the attached authorization form. See L.R. 5.4(b).

       In light of Plaintiff's pro se status, the Court will afford him a final opportunity to

comply with the filing fee requirements for this action.

       WHEREFORE, it is hereby

       ORDERED that Tarver must, within thirty (30) days of the filing date of this Order,

either (1) pay the $400.00 filing fee in full, or (2) provide the Clerk with a signed authorization

form consenting to pay the full filing fee in installments as directed herein; and it is further

       ORDERED that upon Plaintiff's compliance with this Order or if Tarver fails to comply

with the Order within the deadlines set forth herein, the file shall be returned to the Court for

further review; and it is further

       ORDERED that LaPietra's motion for counsel (Dkt. No. 6) is held in ABEYANCE

pending Tarver's compliance with this Order; and it is further

       ORDERED that the Clerk of the Court serve a copy of this Decision and Order on

each plaintiff together with a blank Inmate Authorization Form.

Dated:April 6, 2020




                                                  3
